Citation Nr: 0818599	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service with the Air Force/Air 
National Guard from July 13, 2000, to August 28, 2000, from 
October 17, 2000 to January 13, 2001, and from September 11, 
2001, to September 10, 2002.  In addition, he has alleged 
additional subsequent periods of service which have not yet 
been verified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for a back injury.  He states that he injured his 
back while taking a physical fitness test while doing 
training with the ROTC and United States Army Reserves in 
August 2004.  He asserts that he was a member or both 
organizations through the Simultaneous Membership Program 
(SMP), and that his injury occurred during a period of 
service which qualifies him for VA benefits.  

The veteran has presented a copy of a contract which reflects 
that he enlisted in the Army Senior Reserve Officer Training 
Corps.  The contract reflects that the authority for the 
contract was Title 10, USC, Sections 2101 through 2111, and 
3013.  The date of the contract is not shown, nor are the 
dates of any training conducted pursuant to that contract.  

The Board notes that active duty for training includes duty 
performed by a member of a Senior Reserve Officers' Training 
Corps program when ordered to such duty under 10 U.S.C.A. §§ 
2101 et. seq. 38 U.S.C.A. § 101 (22) (D).  See 38 C.F.R. § 
3.6 (c) (4).

The RO previously contacted the veteran's unit (the HHC 7th 
BDE 95th Div) at Camp Robinson, North Little Rock, Arkansas, 
and requested information, including verification of any 
service dates.  Although various items of evidence were 
provided, the service dates in 2004 were not verified or 
denied.  

The Board finds that additional development is required to 
determine the exact dates of any such service.  The Board 
notes that a document from the Headquarters, United States 
Army 90th Regional Readiness Command, at Captain Maurice L. 
Britt United States Army Reserve Center, 8000 Cam Robinson 
Road, North Little Rock Arkansas, 72118-02205, reflects that 
the veteran was found to be medically unfit for service.  The 
Board finds that an effort should be made to contact that 
Army Reserve Center for the purpose of attempting to verify 
the veteran's active service, active duty for training and/or 
inactive duty training with the United States Army Reserve.  

In addition, one method which has not yet been attempted in 
this case is to contact the Defense Finance and Accounting 
Service and request records of the periods for which the 
veteran received pay.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
Headquarters, United States Army 90th 
Regional Readiness Command, at Captain 
Maurice L. Britt United States Army 
Reserve Center, 8000 Cam Robinson Road, 
North Little Rock Arkansas, 72118-02205, 
and request verification of any dates of 
active duty, active duty for training, 
and inactive duty training which the 
veteran had with the United States Army 
Reserve, to include the claimed period of 
training in August 2004.  

2.  If necessary, the RO should contact 
the Defense Finance and Accounting 
Service and request that they identify 
the specific dates of all periods of 
active duty for training and inactive 
duty training in the Army Reserve.  

3.  For all records maintained by a 
federal department or agency, the VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

4.  The RO should review the additional 
evidence that has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



